Title: From James Madison to Thomas FitzSimons and Others, 17 December 1805
From: Madison, James
To: FitzSimons, Thomas


          
            Gentlemen.
            Department of State Decr. 17th. 1805.
          
          I have received your letter of the 10th. inst. and its enclosures respecting the capture of the Enterprize, Eugenia and other Vessels lately sent to Halifax.
          Though the further proof respecting the trade in which these Vessels were concerned is believed to be unwarranted by the law of Nations, both in its object & the Channell required for obtaining it, it is most proper for the aggreaved persons to judge, whether the inconvenience or injury involved by the proof may be counterbalanced or not by any prospect of benefit from the impression it may have with the Court of Vice Admiralty. The Executive have not omitted to cause suitable representations to be made at London against the principles assumed in the British Prize-Courts, on which the measures taken at Halifax have been grafted, nor will the occasion be passed by of exemplifying their unjust tendency by the present and similar recent cases.
          It is hardly necessary to suggest the advantage of causing appeals to be entered in case a condemnation ensues. I am &c.
          
            James Madison
          
        